DETAILED ACTION

Response to Amendment
The amendment filed on 04/30/2021 has overcome all objections and rejections in the Office Action filed on 02/01/2021.

Allowable Subject Matter
Claims 1-3, 6-13, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Junquan (CN 203733860 U: Cite No 1 under Foreign Patents section of the IDS filed on 08/25/2021; relied upon in the Office Action filed on 02/01/2021), fails to teach, disclose, suggest or make obvious the combined structure and functionality the first annular protrusion is engaged between the sixth annular protrusion and the seventh annular protrusion as set forth in the claim. The examiner notes that previously presented claim 5 (filed on 10/24/2019) contains these limitations and was indicated as such on Page 15 in the Office Action filed on 02/01/2021.
Re Claims 2-3, 6-13, and 16-17:
The claims are allowed due to their dependence on allowed base claim 1.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875